DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Seppelt on 2/24/2021.

Claims 1, 5 - 8, and 16 - 20 of the application have been amended as follows: 

Claim 1 is amended to recite: 
A medical device, comprising:
              an elongate shaft extending along a shaft longitudinal axis and comprising a shaft proximal portion and a shaft distal portion; 
              a navigational assembly connected to the shaft distal portion and extending along the shaft longitudinal axis, the navigational assembly defining an inner lumen passing therethrough along the shaft longitudinal axis,  wherein the navigational assembly includes:
                             a central mounting bore that includes a bore proximal end and a bore distal end, the central mounting bore extending through the inner lumen defined by the navigational assembly;

                             a magnetic position sensor positioning feature.

Claim 5 is amended to recite: 
The medical device of claim 3, wherein:

the navigational assembly includes an electrode wire lumen extending through a wall of the navigational assembly between the recessed pocket and the inner lumen.

Claim 6 is canceled. 

Claim 7 is amended to recite: 
The medical device of claim [[6]] 5, wherein the bore proximal end is connected to a distal end of the elongate shaft and the bore distal end is connected to a flexible tip assembly.

Claim 8 is amended to recite: 
The medical device of claim [[6]] 5, wherein the central mounting bore includes longitudinally extending electrode wire grooves that are aligned with the electrode wire lumens.

Claims 16 - 20 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793